Case: 16-13657   Date Filed: 02/02/2018   Page: 1 of 20


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-13657
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:15-cv-01196-EAK-TBM



JOSE F. SANTIAGO,

                                                         Petitioner-Appellant,

                                 versus

SECRETARY, DEPARTMENT OF
CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,

                                                      Respondents-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                           (February 2, 2018)

Before MARCUS, ROSENBAUM and HULL, Circuit Judges.

PER CURIAM:
              Case: 16-13657     Date Filed: 02/02/2018    Page: 2 of 20


       Jose Santiago, a Florida prisoner, who was convicted of murder, attempted

murder, opposing an officer with violence, and fleeing or eluding, appeals from the

district court’s denial of his 28 U.S.C. § 2254 habeas corpus petition as to his

convictions. This Court granted a certificate of appealability (“COA”) as to

whether Santiago’s trial counsel was ineffective for failing to object to the trial

court’s instructing the jury on the forcible felony exception to self-defense, which

Santiago contends was erroneous. After careful review, we affirm.

                       I. STATE TRIAL PROCEEDINGS

A.     2000 Indictment

       On July 26, 2000, in Florida state court an indictment charged Santiago with

first-degree murder of Kevin Hayes (Count 1) and attempted first-degree murder of

Derrick Phillips (Count 2). On August 29, 2001, Santiago was further charged

with another count of attempted first-degree murder of George Smith (Count 3),

two counts of aggravated assault on a law enforcement officer, (Counts 4 & 5),

obstructing or opposing an officer with violence (Count 6), and felony fleeing to

elude (Count 7). All of the charges stemmed from a July 20, 2000 incident outside

of a bar known as “The Garage” in Tampa, Florida, where Santiago shot two

people. Santiago’s gunshots injured Derrick Phillips and killed Kevin Hayes.

Santiago then attempted to flee the scene. Santiago pled not guilty and proceeded

to trial.


                                           2
              Case: 16-13657    Date Filed: 02/02/2018   Page: 3 of 20
Barb. 2002 Trial Evidence

      At trial in July 2002, the evidence revealed that Santiago was involved in an

ongoing dispute with an individual named George Smith. Sometime in 1998 or

1999, Smith’s car was stolen. Although the car eventually was recovered, the rims

were removed and remained missing. Two or three weeks before the shooting,

Smith noticed a vehicle parked at a gas station with the same rims as those stolen

from his car. Smith stopped and spoke to the driver of the vehicle who turned out

to be Santiago. Smith took down Santiago’s license plate number. Smith told

Santiago that he believed the rims were his stolen rims, but Santiago did not

believe him. Smith spoke to Santiago for about 10 minutes about the rims. Smith

testified that the conversation never became heated and that no threats were

exchanged.

      On July 20, 2000, Smith and two friends, including victim Derrick Phillips,

went to The Garage bar in Tampa. Santiago was also at the bar with some of his

own friends. Shortly after they arrived, Smith and his friends approached

Santiago’s group, and they again discussed the rims for about 5 minutes. Smith

reiterated that he believed Santiago had his rims. Santiago again denied that the

rims were Smith’s. According to Smith, this conversation, like the one at the gas

station, never became heated and no threats were exchanged between the two

groups. In contrast, Santiago testified that during this discussion, Smith and


                                          3
              Case: 16-13657     Date Filed: 02/02/2018    Page: 4 of 20


Phillips “started . . . hollering like they wanted to fight,” and before they walked

away, Phillips said, “[W]e’ll take care of this when we get out the club.”

      Santiago’s friend Chike Tim was also present on the night of the shooting

and witnessed the conversation inside the bar. At trial, Tim testified that Smith

and his friends had “surrounded” Santiago to talk to him about the rims. Initially,

they were just talking, but at some point the situation escalated. Tim thought that

Smith and his friends “were going to like jump [Santiago], like, fight,” and thus

Tim and Santiago’s friends intervened to break up the argument. Another friend of

Santiago’s, Thomas Booker, likewise testified that the conversation between

Santiago and Smith initially “wasn’t really hostile,” but that it ended with Smith

threatening to call the police to take his rims back from Santiago.

      At the end of the night, when the bar started to empty out, both groups began

heading to their respective cars. Smith testified about what happened next. Smith

was standing by his car in the parking lot, and then he saw Santiago standing by his

own car. At that time, no words were exchanged between the two men.

      At some point, Derrick Phillips walked away from Smith’s car and past

Santiago’s car. According to Smith, Phillips did not approach Santiago’s car or

talk to Santiago. Smith yelled at Phillips that it was time to leave, and Phillips

began walking back toward Smith’s car. As Phillips walked past Santiago’s car,




                                           4
                Case: 16-13657         Date Filed: 02/02/2018        Page: 5 of 20


Smith saw Santiago draw a gun, which he described as a chrome-plated revolver,

and shoot Phillips twice in the back.

       Smith began to run away, but turned back at one point and saw Santiago

point the gun in his direction and fire another shot (the third shot). Smith testified

that did not hear any other shots fired that night. Neither Smith nor Phillips had a

gun. Phillips likewise testified that he was not armed and that he did not see Smith

with a gun that night.1 Other witnesses also testified that they did not see Phillips

or anyone else with a gun at the time of the shooting.

       At trial, Santiago testified and gave a very different account. According to

Santiago, after leaving the club and going to his car, he sat down in the driver’s

seat and closed his eyes for a few minutes. When Santiago opened his eyes again

and reached to close his passenger-side door, someone came up to the passenger

side of his car, stuck a gun in the car, and said “Chico, give it up.” Santiago

testified that he opened the driver’s side door to get out of the car, but another

person came up behind him and punched him in the head.

       Santiago then moved to try and get out of the car on the passenger side, but

the person with the gun fired a shot into his car. At that point, Santiago grabbed

his own gun and fired two shots. Although Santiago later claimed he acted in self-

       1
          The portion of the trial transcript containing Phillips’s testimony is not contained in the
district court record, but the parties do not dispute the substance of Phillips’s testimony.
Likewise, the parties do not dispute the substance of Detective Julia Massucci’s testimony,
discussed below, part of which is also missing from the record.
                                                  5
               Case: 16-13657     Date Filed: 02/02/2018   Page: 6 of 20


defense, Santiago stated that he was not aiming at anyone when he fired and was

just trying to scare off the person who shot at him. Santiago then heard another

shot go off, dropped his gun, and attempted to flee in his car so he would not get

shot.

        Booker, Santiago’s friend, testified that he saw Smith, Phillips, and a third

person approaching Santiago’s car from different sides while Santiago was sitting

in his car with the doors closed. It looked to Booker like the three men were

“going to jump” Santiago. Booker started to approach Santiago’s car himself, but

hesitated when he saw Phillips reach into his pants like he was reaching for a gun.

Booker acknowledged, however, that he never actually saw a gun. As Booker

turned to face the third person who was approaching Santiago’s car, he heard a

shot and dropped to the ground. Booker then heard a second shot and saw Phillips

fall to the ground. Other evidence showed these were Santiago’s two shots into

Phillips’s back.

        As Booker started to crawl away, Booker heard a third shot and saw another

person—the deceased victim Kevin Hayes—fall to the ground. Hayes was not

involved in the dispute between Smith and Santiago. Booker testified that he then

saw Smith run up to Phillips, pick something up (which Booker assumed was a

gun), and put it in his (Smith’s) car.




                                            6
                Case: 16-13657        Date Filed: 02/02/2018       Page: 7 of 20


         Law enforcement officers in the area of the bar responded immediately and

were able to stop Santiago from fleeing the scene. Officers recovered a revolver

from Santiago’s car, which contained three spent shell casings and two live rounds

of ammunition. Gunshot residue was found on Santiago’s hands, and ballistics

testing later confirmed that the shot that killed Hayes was fired from Santiago’s

gun. The two shots into Phillips’s back also came from Santiago’s gun.

         A search of Smith’s car did not reveal any firearms, bullets, or shell casings.

Detective Julia Massucci testified that (1) she found no evidence that there was

more than one shooter that night or (2) that anyone other than Santiago and the

officers at the scene was armed. 2 Although Santiago claimed the incident started

with a shot into his car, there was no evidence of any such shot into Santiago’s

car. 3

C.       Jury Instructions, Verdict, and Direct Appeal

         Following the close of the evidence, the state court instructed the jury. In

relevant part, the state court gave the following instructions regarding self-defense

and that a defendant is justified in using deadly force while resisting another’s

attempt to murder him, stating:



         2
          Detective Massucci also conducted a taped interview of Santiago after his arrest, in
which Santiago admitted to shooting his pistol.
        3
          As Santiago attempted to flee the scene, a responding officer accidentally fired a shot
into the seat of Santiago’s car. Other than that shot, there was no evidence that a shot was fired
into Santiago’s car at the outset of the incident.
                                                 7
              Case: 16-13657     Date Filed: 02/02/2018    Page: 8 of 20


      An issue in this case is whether the defendant acted in self-defense. It
      is a defense to the offense which Jose Fabian Santiago is charged if
      the death of Kevin Alexander Hayes resulted from the justifiable use
      of force likely to cause death or great bodily harm.

      The use of force likely to cause death or great bodily harm is
      justifiable only if the defendant reasonably believes that the force is
      necessary to prevent imminent death or great bodily harm to himself
      while resisting another’s attempt to murder him.

      A person is justifiable in using force likely to cause death or great
      bodily harm if he reasonably believes that such force is necessary to
      prevent imminent death or great bodily harm to himself or another.

      The state court then gave the following exception to the self-defense

instruction, which provides that deadly force is not justified if the defendant

himself was attempting to commit a forcible felony, stating:

      However, the use of force likely to cause death or great bodily harm is
      not justifiable if you find that Jose Fabian Santiago was attempting to
      commit, committing, or escaping after the commission of murder.

This latter instruction is known as the forcible felony exception to self-defense.

Santiago’s trial counsel did not object to these instructions.

      The jury found Santiago guilty of the first degree murder of Hayes (Count

1), two counts of attempted murder as to Phillips and Smith (Counts 2 & 3),

obstructing or opposing an officer with violence (Count 6), and aggravated fleeing




                                           8
               Case: 16-13657       Date Filed: 02/02/2018      Page: 9 of 20


and eluding (Count 7). The state trial court sentenced Santiago to life

imprisonment on Santiago’s first-degree murder conviction in Count 1.4

       Santiago appealed, but did not raise any challenge to the trial court’s self-

defense and forcible felony instructions at that time. On direct appeal, the Florida

Second District Court of Appeals (“Second DCA”) affirmed Santiago’s

convictions for murder, attempted murder, and obstructing or opposing an officer

with violence, but reversed his conviction for aggravated fleeing and eluding and

remanded to the trial court with instructions to enter judgment on the lesser

included offense of fleeing. Santiago v. State, 847 So. 2d 1060 (Fla. Dist. Ct. App.

2003).

                         II.     RULE 3.850 PROCEEDINGS

A.     Rule 3.850 Motion and Initial Appeal

       In September 2006, Santiago filed a pro se motion for post-conviction relief

under Fla. R. Crim. P. 3.850, which he later amended. Among other things,

Santiago argued that trial counsel was ineffective for failing to object to the state

trial court’s self-defense and forcible felony jury instructions. Santiago contended

that the forcible felony instruction was confusing, misleading, and negated his sole

defense at trial, which was that he shot at Phillips and Smith in self-defense after

being attacked, and struck Hayes by accident. Santiago asserted that he was

       4
       The state trial court also sentenced Santiago to 25 years on Counts 2 and 3, 60 months
on Count 6, and 15 years on Count 7, all to be served concurrently.
                                               9
             Case: 16-13657     Date Filed: 02/02/2018    Page: 10 of 20


prejudiced by trial counsel’s failure to object to the erroneous instruction both

because it prevented him from raising the issue on direct appeal and because, had

the instruction not been given, the jury may have acquitted him on self-defense

grounds. In support of his argument, Santiago cited Giles v. State, 831 So. 2d
1263, 1265-66 (Fla. Dist. Ct. App. 2002), in which the Fourth DCA held that the

forcible felony instruction may properly be given only where the defendant is

engaged in a separate forcible felony from the one for which he is claiming self-

defense, and that an erroneous forcible felony instruction is not harmless where it

negates the defendant’s sole defense.

      Initially, the state 3.850 court denied Santiago’s Rule 3.850 motion without

an evidentiary hearing, concluding in relevant part that Santiago’s counsel was not

ineffective for failing to object to the forcible felony instruction because Santiago

was charged with multiple forcible felonies. Santiago appealed, and the Second

DCA reversed and remanded for an evidentiary hearing on Santiago’s ineffective-

counsel claim concerning the forcible felony instruction. Santiago v. State, 88 So.
3d 1020, 1022 (Fla. Dist. Ct. App. 2012). The Second DCA explained that the

forcible felony exception “applies only when ‘the accused is charged with at least

two criminal acts, the act for which the accused is claiming self-defense and a

separate forcible felony.’” Id. (quoting Giles, 831 So. 2d at 1265). In other words,

“because the defendant must be engaged in a separate and independent forcible


                                          10
               Case: 16-13657        Date Filed: 02/02/2018       Page: 11 of 20


felony at the time of the self-defense,” the Second DCA elaborated, “[a]n

instruction on the forcible-felony exception should not be given unless the

defendant is charged with an independent forcible felony, in addition to the

offenses for which he claims self-defense.” Id. (emphasis and internal quotation

marks omitted).5

       The Second DCA determined that, at least on the limited record that was

before the court, Santiago was not “engaged in a separate and independent forcible

felony” at the time of the shooting because he claimed self-defense as to all three

murder and attempted murder charges (Counts 1, 2, and 3), and “when the

defendant claims self-defense as to every offense with which he is charged, there is

no separately charged ‘forcible felony’ to trigger the application of the

instruction.” Id. at 1023-25. The Second DCA further concluded that the two

assault charges (Counts 4 & 5, of which Santiago was acquitted) could not serve as

the basis for the forcible felony instruction because they occurred after the alleged

self-defense. Id. at 1025. Accordingly, the Second DCA concluded that Santiago

had a facially valid ineffective-counsel claim, and remanded for further

proceedings. Id. at 1025-26.



       5
         Notably, at the time of Santiago’s trial in July 2002, the forcible felony exception was
part of Florida’s pattern self-defense instruction. The Florida Supreme Court removed that
language from the pattern instruction in 2006. See In re Standard Jury Instructions In Criminal
Cases, 930 So. 2d 612, 612 (Fla. 2006) (citing Giles, 831 So. 2d 1263). Giles was decided in
December 2002, after Santiago’s trial in July 2002. See Giles, 831 So. 2d at 1263.
                                                11
               Case: 16-13657       Date Filed: 02/02/2018      Page: 12 of 20


B.      Evidentiary Hearing & Decision on Remand

        On remand, the state 3.850 court held an evidentiary hearing at which

Santiago’s trial counsel, Dwight Wells, testified. Wells testified that he believed

Santiago “felt threatened by—by just numbers if nothing else,” and had “an

arguable self-defense case.”

        Specifically, in describing Santiago’s theory of self-defense, Wells testified

that:

        Well, Mr. Santiago [was involved in a dispute about stolen property 6].
        The place where that took place was a club. There was a
        confrontation. Mr. Santiago went out to his vehicle, I believe, to
        leave, was followed out to the vehicle by, I believe, three other
        people. I think Mr. Santiago felt threatened by—by just numbers if
        nothing else, and it was at that time that the shooting took place. And
        I felt that it was an arguable self-defense case.

Wells also testified, however, that decedent Kevin Hayes “was truly an innocent

bystander.” Wells further testified that he should have objected to the forcible

felony instruction being given and that he believed his performance was deficient.

        Following the evidentiary hearing, the state 3.850 court issued a decision

again denying Santiago’s ineffective-counsel claim regarding the forcible felony

instruction. The state 3.850 court determined that Santiago had not shown the

requisite prejudice for his ineffective-counsel claim. Although it may have been

error for the trial court to give the forcible felony instruction, the state 3.850 court

        6
        Wells mistakenly stated that it was Santiago whose property had been taken, not that
Santiago was suspected of possessing Smith’s stolen property, as was in fact the case.
                                              12
             Case: 16-13657     Date Filed: 02/02/2018    Page: 13 of 20


found that error did not amount to a fundamental error that deprived Santiago of a

fair trial because the outcome of the trial would not have been different. After

recounting some of the relevant trial testimony, the state 3.850 court determined

that Santiago’s self-defense claims as to the victims were “extremely weak.”

[Accordingly, the state 3.850 court concluded that Santiago could not demonstrate

prejudice because, even if counsel had objected to the erroneous forcible felony

instruction and that instruction was not given, the outcome of the trial would not

have been different.

C.    Second 3.850 Appeal

      Santiago again appealed, arguing that the state 3.850 court erred in

concluding that his self-defense claim was extremely weak. Santiago contended

that the state’s evidence at trial was insufficient to disprove his self-defense claim

beyond a reasonable doubt. Santiago maintained that a defendant claiming self-

defense must only produce evidence establishing a prima facie case of self-

defense, and that the burden then shifts back to the government to prove that the

defendant did not act in self-defense beyond a reasonable doubt. Santiago asserted

that his testimony and that of his witnesses established a prima facie case of self-

defense that the state’s evidence did not rebut. Thus, Santiago submitted that the

state had not shown the erroneous forcible felony instruction, which negated his

sole defense, was harmless.


                                          13
                Case: 16-13657        Date Filed: 02/02/2018         Page: 14 of 20


       In a per curiam decision without a written opinion, the Second DCA

affirmed the denial of Santiago’s jury instruction claim. 7 Santiago v. State, 172
So. 3d 880 (Fla. Dist. Ct. App. 2015) (per curiam).

C.     28 U.S.C. § 2254 Petition

       Thereafter, in May 2015, Santiago filed a pro se 28 U.S.C. § 2254 habeas

corpus petition raising several claims, including that trial counsel was ineffective

for failing to object to the trial court’s giving of the forcible felony instruction as

an exception to the self-defense jury instructions. Santiago argued that the

erroneous instructions negated his sole theory of defense at trial, depriving the jury

of an opportunity to seriously consider his self-defense theory, and that counsel’s

failure to object prevented him from raising the issue on direct appeal. Santiago

further asserted that, had trial counsel preserved the objection, the Second DCA

would have reversed for a new trial on direct appeal.

       The district court denied Santiago’s § 2254 petition. In relevant part, the

district court concluded that the state 3.850 court did not unreasonably apply

Strickland 8 or make an unreasonable factual determination in denying Santiago’s

ineffective-counsel claim regarding the jury instructions. The district court

determined that the record supported the state 3.850 court’s conclusion that

       7
          Santiago also filed a petition for habeas corpus in the Second DCA raising a claim of
ineffective assistance of appellate counsel for failing to raise the jury instruction issue on direct
appeal, which the Second DCA denied in a per curiam decision.
        8
          Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984).
                                                  14
                     Case: 16-13657       Date Filed: 02/02/2018       Page: 15 of 20


Santiago’s self-defense claim was weak, noting that the state “presented evidence

that Santiago armed himself with a weapon in an altercation with an unarmed

victim where he had ample opportunity to avoid the use of deadly force.” In other

words, if the self-defense claim was weak in the first place, instructing the jury on

the forcible felony instruction to self-defense was not a fundamental error. Thus,

even assuming the forcible felony instruction was erroneous, the district court

concluded that Santiago could not establish a reasonable probability of a different

outcome had his trial counsel objected. The district court also denied Santiago’s

motions for a COA and leave to proceed in forma pauperis (“IFP”) on appeal.

          Santiago appealed. This Court granted a COA as to his ineffective-counsel

claim regarding the jury instructions, which we discuss below. 9

                                          II. DISCUSSION10

          The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

provides that, after a state court has adjudicated a claim on the merits, a federal

court may grant habeas relief to a state prisoner only if the state court’s decision

was (1) “contrary to, or involved an unreasonable application of, clearly

established [f]ederal law, as determined by the Supreme Court,” or (2) “based on

an unreasonable determination of the facts in light of the evidence presented in the
          9
              Although Santiago proceeded pro se in the district court, he has counsel in the present
appeal.
          10
         In examining the denial of a 28 U.S.C. § 2254 petition, “we review questions of law and
mixed questions of law and fact de novo, and findings of fact for clear error.” Stewart v. Sec’y,
Dep’t of Corrs., 476 F.3d 1193, 1208 (11th Cir. 2007).
                                                     15
             Case: 16-13657     Date Filed: 02/02/2018    Page: 16 of 20


[s]tate court proceeding.” 28 U.S.C. § 2254(d)(1), (2). The AEDPA imposes a

“highly deferential standard for evaluating state-court rulings . . . and demands that

state-court decisions be given the benefit of the doubt.” Renico v. Lett, 559 U.S.
766, 773, 130 S. Ct. 1855, 1862 (2010) (internal quotation marks omitted). In

other words, it is not enough to say that the state court’s decision was incorrect or

that we would have reached a different conclusion in the first instance. See Daniel

v. Comm’r, Ala. Dep’t of Corrs., 822 F.3d 1248, 1259 (11th Cir. 2016). Rather,

we must find that the state court’s decision was objectively unreasonable—a

substantially higher threshold. Schriro v. Landrigan, 550 U.S. 465, 473, 478, 127
S. Ct. 1933, 1939, 1942 (2007).

      To succeed on an ineffective-counsel claim, a petitioner must show that

(1) his attorney’s performance was deficient, and (2) the deficient performance

prejudiced his defense. Nejad v. Att’y Gen., 830 F.3d 1280, 1290 (11th Cir. 2016).

A habeas petitioner must satisfy both prongs to demonstrate an entitlement to

habeas relief. Bishop v. Warden, 726 F.3d 1243, 1254 (11th Cir. 2013). To

establish prejudice, the petitioner must show “a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different.” Strickland, 466 U.S. at 694, 104 S. Ct. at 2068. “The likelihood of a

different result must be substantial, not just conceivable.” Harrington v. Richter,

562 U.S. 86, 112, 131 S. Ct. 770, 792 (2011). “The standards created by


                                          16
             Case: 16-13657     Date Filed: 02/02/2018   Page: 17 of 20


Strickland and § 2254(d) are both highly deferential, and when the two apply in

tandem, review is doubly so.” Id. at 105, 131 S. Ct. at 788 (internal quotation

marks and citations omitted).

      We agree with the district court that the state 3.850 court did not

unreasonably apply federal law or make an unreasonable determination of the facts

in concluding that Santiago failed to demonstrate prejudice. As the state 3.850

court concluded, Santiago’s self-defense claim was “extremely weak.” The state

3.850 court’s conclusion that Santiago had not shown a reasonable probability that,

absent the forcible felony instruction, the jury would have found him not guilty

based on his self-defense theory was not unreasonable. 28 U.S.C. § 2254(d)(1),

(2); Strickland, 466 U.S. at 694, 104 S. Ct. at 2068.

      In essence, Santiago’s claim amounted to his own testimony that two

unidentified individuals assaulted him in his car and one of the individuals fired a

shot into Santiago’s car, prompting Santiago to draw his own gun and fire to scare

them off. None of the evidence presented at trial, even the testimony of Santiago’s

own witness Booker, supported Santiago’s account. See Pinkney v. Sec’y, Dep’t

of Corrs., 876 F.3d 1290, 1299-1302 (11th Cir. 2017) (rejecting a Florida

prisoner’s ineffective-appellate-counsel claim regarding an erroneous forcible

felony instruction in part because the defendant’s self-defense claim was

contradicted by the trial evidence).


                                          17
                 Case: 16-13657       Date Filed: 02/02/2018       Page: 18 of 20


      Multiple witnesses testified that neither Phillips nor Smith was armed that

night, and the police investigation confirmed that Santiago was the only person

with a firearm other than the officers at the scene and that all three shots fired came

from Santiago’s gun. No evidence substantiated Santiago’s claim that someone

had shot into his car at the outset of the incident. Additionally, Phillips was shot

twice in the back, indicating that he was not attacking Santiago at the time of the

shooting and that Santiago was the aggressor. 11 Similarly, Smith testified he was

standing by his own car when Santiago began shooting and started running away

from Santiago after he saw Phillips get shot, indicating that Smith was not

attacking Santiago when Santiago fired the third shot that struck Hayes, who

Santiago admits was an innocent bystander.

      Furthermore, Booker’s account was inconsistent with Santiago’s and

actually tended to support the state’s theory of the case. First, in contrast to

Santiago’s account of two individuals entering his car and assaulting him, Booker

testified that Smith, Phillips, and a third man were only approaching Santiago’s

car. Second, Booker’s account regarding the timing of the gunshots is consistent

with the testimony of the other eyewitnesses, as well as the physical evidence.

Booker testified he heard two shots fired, then saw Phillips fall to the ground,

followed by a third shot, after which he saw Hayes fall to the ground. Although


      11
           Hayes also was shot from behind, with the bullet striking him the back of the head.
                                                 18
             Case: 16-13657     Date Filed: 02/02/2018    Page: 19 of 20


Booker did not see who fired these shots, his testimony is consistent with the

state’s evidence showing that the first two shots were the two fired by Santiago

into Phillips’s back, and the third was the shot fired by Santiago into the back of

Hayes’s head.

      Moreover, the state’s entire theory at trial was that Santiago had not acted in

self-defense, but rather had intentionally shot at Phillips and Smith, and in the

course of doing so, also killed Hayes. The state did not rely on the forcible felony

exception at any time during the trial, nor did the state raise, or even mention, that

exception in its closing argument. Rather, the state argued that the evidence

proved Santiago was guilty of the murder and attempted murder charges, and that

his claims of self-defense were wholly implausible and refuted by the evidence. In

other words, aside from the district court’s brief instruction, no one ever

mentioned, let alone argued, the forcible felony exception to the jury.

      Under these circumstances, and given the dearth of evidence supporting

Santiago’s purported self-defense theory, we think it clear that the jury agreed with

the state that Santiago’s self-defense theory “‘strained even the most remote

bounds of credulity,’” and rejected his defense on that basis, rather than as a result

of any confusion caused by the forcible felony instruction. Pinkney, 876 F.3d at

1300 (quoting Martinez v. State, 981 So. 2d 449, 456 (Fla. 2008)). Accordingly, it

was not objectively unreasonable for the state 3.850 court to conclude that


                                          19
             Case: 16-13657     Date Filed: 02/02/2018   Page: 20 of 20


Santiago had an extremely weak self-defense theory and that it was not reasonably

likely a properly instructed jury would have acquitted Santiago on that basis. See

Harrington v. Richter, 562 U.S. at 112, 131 S. Ct. at 792; Schriro, 550 U.S. at 473,

478, 127 S. Ct. at 1939, 1942. The district court therefore did not err in deferring

to the state 3.850 court’s decision.

                                III. CONCLUSION

      For the foregoing reasons, we affirm the district court’s denial of Santiago’s

§ 2254 petition.

      AFFIRMED.




                                         20